DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BART A. HOUSTON,
                             Appellant,

                                    v.

                      ELIZABETH A. HOUSTON,
                             Appellee.

                              No. 4D17-185

                         [December 14, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alfred J. Horowitz, Judge; L.T. Case No. FMCE11-
017724 (38)(98).

  Bart A. Houston, Fort Lauderdale, for appellant.

   Robert J. Moraitis and Peter M. Raimondi of Moraitis & Raimondi, LLP,
Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.